DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process (claim 1, a method), machine (claim X of a system), or manufacture (claim X, encoding a method on a non-transitory computer readable medium), which are statutory categories. 
However, evaluating claim 1, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include 
receiving a first measurement of gamma rays via a detector during a first period of time; 
receiving a second measurement of gamma rays via the detector during a second period of time; 
removing the second measurement from the first measurement to produce an inelastic spectrum; 
determining a spectral slope from the inelastic spectrum; 
determining a scaling factor based on the spectral slope; 
determining a spectral shape associated with the detector; 
determining a detector-induced spectrum by applying the scaling factor to the spectral shape; and 
removing the detector-induced spectrum from the inelastic spectrum to produce a clean inelastic spectrum.

Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.  Although the claim recites “removing the detector-induced spectrum from the inelastic spectrum to produce a clean inelastic spectrum,” such a removal is data based and abstract.  
Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional element of “a detector” is mere data gathering from a generic element.  Therefore the claims are found to be patent ineligible.  
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
Dependent claim(s) 2-6 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 2-5 are merely extensions of abstract ideas with no additional elements. The additional limitations of claim 5 include only generic elements.  The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.
	
	
Evaluating claim 7, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include 
receive a first measurement of gamma rays via a detector during a first period of time; 
receive a second measurement of gamma rays via the detector during a second period of time; 
remove the second measurement from the first measurement to produce an inelastic spectrum; determine a spectral slope from the inelastic spectrum; 
determine a scaling factor based on the spectral slope; 
determine a spectral shape associated with the detector; 
determine a detector-induced spectrum by applying the scaling factor to the spectral shape; and 
remove the detector-induced spectrum from the inelastic spectrum to produce a clean inelastic spectrum.

Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.  Although the claim recites “remove the detector-induced spectrum from the inelastic spectrum to produce a clean inelastic spectrum” such a removal is data based and abstract.  
Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional element of “a detector” is a generic element for data collecting.  Therefore the claims are found to be patent ineligible.  
The elements of “a microprocessor” and “memory” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
Dependent claim(s) 8-12 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 8-11 are merely extensions of abstract ideas with no additional elements.
	The additional limitations of claim 12 include only generic elements.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.


Evaluating claim 13, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include 
a detector unit fixed relative to the neutron generator and operable to detect gamma rays from the target; 
a microprocessor; and memory including instructions that, when executed by the microprocessor, cause the system to: 
receive a first measurement of gamma rays via a detector during a first period of time;
receive a second measurement of gamma rays via the detector during a second period of time; 
remove the second measurement from the first measurement to produce an inelastic spectrum; 
determine a spectral slope from the inelastic spectrum; determine a scaling factor based on the spectral slope; 
determine a spectral shape associated with the detector; 
determine a detector-induced spectrum by applying the scaling factor to the spectral shape; and 
remove the detector-induced spectrum from the inelastic spectrum to produce a clean inelastic spectrum.

Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.  Although the claim recites “remove the detector-induced spectrum from the inelastic spectrum to produce a clean inelastic spectrum” such a removal is data based and abstract.  
Although the claim recites “detecting a shape of a butt joint of a welded steel pipe based on geometric coordinate data of a specific detection range including the butt joint” the elements of a butt joint of a welded steel pipe is merely a technological tie.  
Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional element of “ ” is mere data gathering.  Therefore the claims are found to be patent ineligible.  
The limitations:
a neutron measurement device forming at least a portion of a downhole tool string, the neutron measurement device operable to generate measurement data for detecting a wellbore characteristic, wherein the neutron measurement device comprises: 
a neutron generation unit operable to emit neutrons toward a target; 

are well-understood, routine, and conventional in the art, Berkheimer v. HP Inc., (Fed. Cir. Feb. 8, 2018).
For example reference US Publication 2017/0227671 (Zhou) discloses “emitting neutrons into the formation at an energy level sufficient to induce inelastic scatting gamma rays” [Abstract], and US Patent 5,406,078 (Jacobson) discloses “A system for measuring fast neutron induced gamma ray energy spectra in cased wellbores” [Abstract]. 
The elements of “a storage resource,” “a processor” and “memory having instructions stored thereon” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
Dependent claim(s) 14-20 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 14-17 are merely extensions of abstract ideas with no additional elements.  The additional limitations of claims 18-20 include only generic elements.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.

Claim Objections
Claims 16 and 17 are objected to because of the following informalities:  
Claim 16, Line 2 “the computing device” should read “a computing device”.
Claim 17, Line 2 “the computing device” should read “a computing device”.
Appropriate correction is required.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication 2016/0349399 (Zhou).

Regarding claims 1, 7, and 13, Zhou discloses a method, comprising: 
a microprocessor; and memory including instructions that, when executed by the microprocessor (“A processor can include a microprocessor, microcontroller, processor module or subsystem, programmable integrated circuit, programmable gate array, or another control or computing device” [0060], storage media 106) cause the computing device to
receiving a first measurement of gamma rays via a detector during a first period of time [“a pulsed neutron source 14, and two or more gamma ray detectors 18, 20, 21 at different axial spacings from the pulsed neutron source” [0036]); 
receiving a second measurement of gamma rays via the detector during a second period of time (“The gamma ray detectors 18, 20, 21 may detect gamma rays arriving at the detector as a function of time” [0038]); 
removing the second measurement from the first measurement to produce an inelastic spectrum (“a neutron-induced gamma ray can be generated. One is neutron inelastic scattering” [0038]);
determining a spectral slope from the inelastic spectrum (“compute a ratio of their respective count rates as a “burst ratio” BRAT, i.e. the ratio of counts acquired during the entire neutron burst or during a fraction thereof. FIG. 5 shows the same capture ratio (TRAT) vs. a burst ratio in the same borehole and formation conditions’ [0046]); 
determining a scaling factor based on the spectral slope (“FIG. 18 shows a graph of an example of TRAT which is computed as the capture gamma ray near detector (18 in FIG. 1) count rate divided by the deep detector (21 in FIG. 1) count rate with respect to BRAT, which is computed as the deep detector count rate divided by the far detector count rate during the burst. The y-axis is scaled as the log of TRAT, but the x-axis is BRAT (deep/far) on a linear scale. Similarly to using to Eq. (7), compensation for wellbore effects may be performed using Eq. (8)” [0076]); 
determining a spectral shape associated with the detector (“The coefficient a in Eq. 1 is a constant, which is associated with the tool design” [0049]); 
determining a detector-induced spectrum by applying the scaling factor to the spectral shape (“The y-axis is scaled as the log of TRAT, but the x-axis is BRAT (deep/far) on a linear scale.” [0076]) ; and 
removing the detector-induced spectrum from the inelastic spectrum to produce a clean inelastic spectrum (“the HI sensitivity of the burst ratio can be removed using a linear function of the capture/burst ratio determined in various borehole and formation conditions” [0047]).

Regarding claims 2, 8 and 14, Zhou generally discloses the method above, and further discloses the first period of time corresponds to a burst gate and the first measurement corresponds to a total spectrum (“a measurement during the neutron burst-on time and contains both inelastic gamma rays and capture gamma rays” makes up a total spectrum” [0043]).

Regarding claims 3, 9 and 15, Zhou generally discloses the method above, and further discloses the second period of time corresponds to a capture gate and the second measurement corresponds to capture gamma rays (“a measurement during the neutron burst-on time and contains both inelastic gamma rays and capture gamma rays” [0043]).

Regarding claims 4, 10 and 16, Zhou generally discloses the method above, and further discloses:
determining a higher gamma count rate from a first segment of a gamma ray spectrum; determining a lower gamma count rate from a second segment of the gamma ray spectrum (“FIG. 3 shows a graph of the ratio of capture gamma rays detected (count rate)” [0044]); and
comparing the higher count rate and the lower count rate to determine the spectral slope (“The various curves shown in FIG. 3 indicate ratio of count rate, which may hereinafter be referred to as the capture ratio (or TRAT)”) [0044]) .

Regarding claims 5, 11 and 17, Zhou generally discloses the method above, and further discloses:
obtaining a correlation between the spectral slope and the scaling factor (“The term TRAT_corrected may be defined as the corrected capture gamma ray count rate ratio in logarithm space. Borehole compensation may be performed using Eq. (7) below, where the coefficient “a” is the slope of the solid lines in FIG. 14” [0071]).

Regarding claims 6, 12 and 18, Zhou generally discloses the method above, and further discloses:
the detector comprises a crystal, and the detector-induced spectrum is associated with characteristics of the crystal (“One or more radiation detectors (e.g., 18, 21 and 20 as explained with reference to FIG. 1) including a scintillation detector crystal XTAL optically coupled to a photomultiplier PMT may be disposed in the pad 210C” [0041].

Regarding claim 19, Zhou generally discloses the method above, and further discloses  the neutron generation unit is a pulsed neutron generator (“FIG. 1 shows an example neutron-gamma well logging instrument using a “pulsed” neutron source” [0012]).

Regarding claim 20, Zhou generally discloses the method above, and further discloses the detector unit includes at least one gamma ray detector (“two or more gamma ray detectors 18, 20, 21” [0036]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241. The examiner can normally be reached Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.Y.L/Examiner, Art Unit 2864

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857